Citation Nr: 1602221	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disability.  

2. Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides and asbestos.  

3. Entitlement to service connection for leukemia, to include as due to exposure to herbicides and asbestos.  

4. Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides and asbestos.  

5. Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides and asbestos.  

6. Entitlement to service connection for neuropathy of both lower extremities, to include as due to exposure to herbicides and asbestos.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to May 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2011 rating decisions by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed; no additional evidence was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  





REMAND

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  His VA treatment records show a diagnosis of major depression.  He alleges that at times his ship was positioned near other ships that were being fired and his ship returned fire.  During the May 2015 hearing he testified that he has flashbacks of an episode in service when his ship was threatened by a typhoon (a stressor event not previously alleged); a November 1965 extract from a deck log of the USS Tolovana (he submitted) reflects that the ship was underway to evade Typhoon Faye.  He has not been afforded a VA examination to assess psychiatric disability and (particularly in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical nexus opinion regarding the nature and etiology of his psychiatric disability is necessary.  

The Veteran seeks service connection for type 2 diabetes mellitus, leukemia, prostate cancer, IHD, and neuropathy of both lower extremities, to include as due to exposure to herbicides in service.   It is not in dispute that he has diagnoses of type 2 diabetes, leukemia (in remission), IHD, and neuropathy of both lower extremities.  The claimed disabilities are listed in 38 C.F.R. § 3.309(e) (as diseases that may be service connected on a presumptive basis in manifested in Veterans who served in Vietnam (including on inland waterways) during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  If his exposure to herbicides were to be established, such would be dispositive.

The Veteran alleges that he was exposed to herbicides while serving on the USS Tolovana.  In a May 2010 statement, the Veteran related that some operations to refuel smaller US and Australian navy vessels took place at-anchor in bays and harbors, and that on about five occasions he set foot in Vietnam for shore leave and operational requirements, including "to dispose of beer at a beach".  At the May 2015 hearing, he testified that his ship docked in Vietnam on two occasions during his service:  In about December 1965 to February 1966, it docked in an unknown lagoon to replenish an Australian ship, and in about March 1966 to May1966, he went ashore for a beach party at an unknown location.  
Under the U.S. Court of Appeals for Veterans Claims (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015), the Board is tasked with determining both whether the Veteran actually set foot in Vietnam (in the manner/for the purpose he has described) and whether the ship on which a veteran served operated in the inland waterways of Vietnam (exposing those aboard to airborne sprayed herbicides).  These facts cannot be definitively determined based on evidence currently in the record, and exhaustive development for information that would enable such determinations is necessary.  [In Gray the Court held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways (based essentially on the ship's proximity to areas where spraying may have occurred).]  

A March 2010 response from the Personnel Information Exchange System (PIES) indicates that the Veteran served aboard the USS Tolovana which was in the official waters of the Republic of Vietnam from August 18-22, 1964; August 29-September 7, 1964; July 1-5, 1965; July 11-21, 1965; August 1-14, 1965; August 21-September 3, 1965; September 17-23, 1965; October 7-18, 1965; October 30-November 13, 1965; November 21-22, 1965.  However, the record does not establish in-country service.  

A December 2010 response from the Defense Personnel Records Information Retrieval System indicates that the Naval History and Heritage Command (NHHC), the custodian of naval ship histories, does not maintain a 1965 or 1966 command history for the USS Tolovana (AO-64).  A review of the July and August 1965 deck logs found that the ship was on replenishment missions in the Gulf of Tonkin.  

USS Tolovana deck logs (submitted by the Veteran) do not show that he went ashore in Vietnam, nor do they provide information sufficient to determine whether the USS Tolovana anchored in or traversed waters in sufficient proximity (to land) for the possibility of exposure to airborne herbicides.  Nonetheless, the Veteran has made allegations that must be addressed, i.e., either accepted as factual or rejected as not credible.  For that determination, information regarding the Tolovana's routes through the waters of Vietnam while the Veteran was on board and where it anchored while he was on board is needed.  The Veteran's cooperation with this development (providing sufficient identifying information) is imperative for the development to (at least in part) be fruitful.  

Regarding the claim of service connection for prostate cancer, a January 2012 VA treatment record shows that the Veteran reported he recently had prostate cancer diagnosed.  It was noted that he received private treatment from A.C., D.O., for the prostate cancer.  Updated records of private and VA treatment the Veteran has received for the disabilities on appeal are pertinent to his claims (and VA records are constructively of record) and must be sought.  

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disabilities on appeal (to specifically include records from Anthony Chianese, D.O.) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include all updated VA records since April 2013.  

2. The AOJ should ask the Veteran to identify the occasions when he went ashore as alleged (set foot in Vietnam) to include when these trips ashore took place, where his ship was anchored at the time (i.e., the port/naval base where he disembarked, and the facilities he visited on shore).  If he provides sufficient information to allow for verification (of at least part of his accounts, e.g., whether the USS Tolovana actually sent sailors ashore to Vietnam at any time while he was on board), the AOJ should arrange for exhaustive development to obtain such verification from the appropriate military or naval record-storage agency.  
3. The AOJ should also contact the appropriate agency (Federal records repository or certifying military agency, to include the relevant service departments (in this case, the United States Navy, National Archives Modern Military Branch, National Personnel Records Center (NPRC), Joint Service Records Research Center (JSRRC)) to determine whether the routes of the USS Tolovana through the official waters of Vietnam while the Veteran was aboard the ship ever placed it in officially recognized inland waters of Vietnam or in a harbor or in sufficiently close proximity to Vietnam's shore as to create a risk of exposure to airborne herbicides.  If possible, the closest distance the Tolovana came to land in Vietnam (while the Veteran was on it) should be established for the record.  

The findings should be described in detail.  If any specific information sought (e.g., nearest proximity of the Tolovana's to Vietnam's shore while the Veteran was on board) cannot be obtained, the reason must be specified.  The AOJ should then make formal findings of fact regarding whether or not the Veteran actually set foot on land in Vietnam as alleged (or whether his accounts of such are deemed not credible) and whether or not, while he was on the Tolovana, it ever anchored in, or passed through, waters where exposure to airborne herbicides was a reasonable possibility.  The AOJ should prepare a listing of the evidence considered in connection with these determinations.  

4. After the development above is completed, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each psychiatric disability entity found (to include the major depression shown in VA treatment records).  Specifically, does the Veteran have a diagnosis of PTSD related to his service (to include as due to a fear of hostile enemy action, or from serving on the USS Tolovana during Typhoon Faye in 1965)?  If PTSD is not diagnosed, please identify the criteria for such diagnosis that are not met.  

b) Please identify the likely etiology of each psychiatric disability entity other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

6. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

